It having been reported to this Court that Hyman Abrams of New York, New York, has been disbarred from the practice of law in all of the courts of the State of New York, and this Court by order of November 6, 1972 (ante, p. 974), having suspended the said Hyman Abrams from the practice of law in this Court and directed that a rule issue requiring him to show cause why he should not be disbarred;
And it appearing that the said rule was duly issued and served upon the respondent and that the time within which to file a return has expired;
It Is Ordered that the said Hyman Abrams be, and he is hereby, disbarred from the practice of law in this Court and that his name be stricken from the roll of attorneys admitted to practice before the Bar of this Court.